DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2021 has been entered.

Allowable Subject Matter
Claims 1, 4, 7-18, and 21-33 are allowed.
	The following is an examiner’s statement of reasons for allowance: see Applicant’s remarks filed April 1, 2021 regarding the amendments to the claims as they pertain to the art of Schumann and Cooper.


As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. (CsiLSFM Combines Light-Sheet Fluorescence Microscopy and Coherent Structured Illumination for a Lateral Resolution below 100 Nm)1; Fu et al. (Imaging multicellular specimens with real-time optimized tiling light-sheet selective plane illumination microscopy)2; Winter et al. (Incoherent structured illumination improves optical sectioning and contrast in multiphoton super-resolution microscopy)3; Huisken et al. (Even fluorescence excitation by multidirectional selective plane illumination microscopy (mSPIM))4 are cited as examples of light-sheet illumination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 5, 2021


    
        
            
        
            
        
            
    

    
        1 Chang, Bo-Jui, et al. “CsiLSFM Combines Light-Sheet Fluorescence Microscopy and Coherent Structured Illumination for a Lateral Resolution below 100 Nm.” Proceedings of the National Academy of Sciences, vol. 114, no. 19, 2017, pp. 4869–4874., doi:10.1073/pnas.1609278114
        2 Fu, Q., Martin, B., Matus, D. et al. Imaging multicellular specimens with real-time optimized tiling light-sheet selective plane illumination microscopy. Nat Commun 7, 11088 (2016). https://doi.org/10.1038/ncomms11088
        3 Peter W. Winter, Panagiotis Chandris, Robert S Fischer, Yicong Wu, Clare M Waterman, and Hari Shroff, "Incoherent structured illumination improves optical sectioning and contrast in multiphoton super-resolution microscopy," Opt. Express 23, 5327-5334 (2015)
        4 Jan Huisken and Didier Y. R. Stainier, "Even fluorescence excitation by multidirectional selective plane illumination microscopy (mSPIM)," Opt. Lett. 32, 2608-2610 (2007)